                           Case 1:21-cr-10278-IT
2-6   5HYLVHG86'&0$        Document 10-1 Filed 09/16/21 Page 1 of 2
Criminal Case Cover Sheet                                                            U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.       II                      Investigating Agency        HSI

City      Lowell                                 Related Case Information:

County       Middlesex                            6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                  6DPH'HIHQGDQW                              1HZ'HIHQGDQW
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU               21-4259-DHH
                                                  6HDUFK:DUUDQW&DVH1XPEHU               21-4253-DHH
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Chayanne Nieves                                        -XYHQLOH                   G <HV G
                                                                                                                 ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Lowell, MA
                      1998
%LUWKGDWH <URQO\ BBBBB661          5710
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB            5DFHBBBBBBBBBBB                        USA
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                           $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Charles Dell'Anno                                       %DU1XPEHULIDSSOLFDEOH

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G              G <HV         1R

Matter to be SEALED:                G <HV        G✔    1R

          G:DUUDQW5HTXHVWHG                    G5HJXODU3URFHVV                        ✔
                                                                                              G,Q&XVWRG\

Location Status:

Arrest Date                 08/19/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                     08/19/2021                      LQ      Plymouth                         
G $OUHDG\LQ6WDWH&XVWRG\DW                                     G6HUYLQJ6HQWHQFH           G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                  G&RPSODLQW               G,QIRUPDWLRQ                  ✔
                                                                                                   G,QGLFWPHQW
                                                                                                                   1
Total # of Counts:                  G3HWW\                  G0LVGHPHDQRU                  ✔
                                                                                                   G)HORQ\

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     09/16/2021                      6LJQDWXUHRI$86$
                          Case 1:21-cr-10278-IT Document 10-1 Filed 09/16/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Chayanne Nieves

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers
                                                        Receipt of child pornography
6HW     § 2252A(a)(2)(A) and (b)(1)                                                                   1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
